         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          :

               V.                                 :
                                                               CRIMINAL NO. DKC-20-0058
MARY BEYER HALSEY,                                :

               Defendant.                         :

                                                  :
                                            ...oooOooo...

                    GOVERNMENT’S SENTENCING MEMORANDUM

        The United States of America, by its counsel, Robert K. Hur, United States Attorney for

the District of Maryland, and Martin J. Clarke and Harry M. Gruber, Assistant United States

Attorneys for said District, hereby submits its Sentencing Memorandum in the above-captioned

case.

I.      Introduction

        On February 13, 2020, a federal grand jury returned a six-count indictment against Mary

Beyer Halsey for, among other things, conspiring to defraud Cecil Bank while she served as the

bank’s President and Chief Executive Officer. ECF 1. Halsey secretly orchestrated the fraud by

using a straw buyer to acquire a house foreclosed upon by the bank, thereby acquiring the house

for herself at a price significantly below its market value.

        On July 31, 2020, Halsey pled guilty pursuant to a plea agreement to Count One, conspiracy

to commit bank fraud, in violation of 18 U.S.C. § 1349; Count Four, making a false statement in

bank records, in violation of 18 U.S.C. § 1005; and Count Six, solicitation of a bribe by a bank

official, in violation of 18 U.S.C. § 215(a)(2)). ECF 16 and 17. Halsey’s sentencing hearing is

scheduled for November 6, 2020 at 11:00 a.m.

                                                  1
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 2 of 22



        A.      Stipulation to Statement of Facts and Advisory Guideline Range

        Pursuant to the plea agreement, Halsey stipulated to facts the government would have

proven beyond a reasonable doubt had the case proceeded to trial. ECF 17, Att. A at 1. Consistent

with those facts, Halsey also stipulated to the applicability of various sentencing factors set forth

in the U.S. Sentencing Guidelines (“USSG”). Id. at 5-6. The agreed upon sentencing guideline

factors are set forth below. 1

        Count One (Conspiracy to Commit Bank Fraud)

        Base offense level (USSG §§ 2B1.1(a)(1), 2X1.1(a))              7

        Upward adjustment for loss resulting from the offense +8
        (more than $250,000 but less than $500,000)
        (USSG § 2B1.1(b)(1)(E))_______________________________

        Subtotal                                                       15

        Upward adjustment for sophisticated means                      +2
        (U.S.S.G. § 2B1.1(b)(10)(C))

        Upward adjustment for abuse of a position of
        public trust (USSG. § 3B1.3)                     +2
        _____________________________________________________

        Subtotal                                                       19

        Downward adjustment for timely acceptance of      -3
        responsibility (USSG 3E1.1(a) &(b))
        _____________________________________________________

        Adjusted offense level                                         16

        The government contends that a further two-level (2) upward adjustment is warranted

pursuant to U.S.S.G. § 3B1.1(c), because the defendant was an organizer, leader, manager or

supervisor in a criminal activity involving two or more participants, resulting in an adjusted


1
       The parties’ approach to the calculation of the final adjusted offense level and applicable
guideline range is in accord with the Presentence Investigation Report (“PSR”) issued by U.S.
Probation.
                                                 2
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 3 of 22



offense level of 18. ECF 17 at ¶(6)(d). In the plea agreement, the defendant reserved the right to

contest this adjustment. Id. With an upward adjustment for aggravating role, the applicable final

guideline range would be 27-33 months imprisonment (final adjusted offense level of 18 at

criminal history category I). Without that upward adjustment, the applicable guideline range

would be 21-27 months imprisonment.

       In accordance with the sentencing guidelines and the statutory considerations under 18

U.S.C. § 3553(a), the government submits that Halsey’s many criminal acts warrant a guideline-

sentence of 33 months imprisonment. For the reasons set forth below, a 33-month sentence

provides an adequate and just punishment for Halsey’s brazen self-dealing, which occurred over a

long period of time, and at the peak of Cecil Bank’s financial distress and reorganization.

II.    The Law

       A sentence must be both procedurally and substantively reasonable. United States v. Blue,

877 F.3d 513, 517 (4th Cir. 2017) (citing Gall v. United States, 552 U.S. 38, 41 (2007)).

Reasonableness “is not measured simply by whether the sentence falls within the statutory range,

but by whether the sentence was guided by the Sentencing Guidelines and by the provisions of §

3553(a).” Blue, 877 F. 3d. at 517 (quoting United States v. Green, 436 F.3d 449, 456 (4th Cir.

2006)). As the Fourth Circuit has noted,

       [A] district court shall first calculate (after making the appropriate findings of fact)
       the range prescribed by the guidelines. Then, the court shall consider that range as
       well as other relevant factors set forth in the guidelines and those factors set forth
       in § 3553(a) before imposing the sentence. If the court imposes a sentence outside
       the guideline range, it should explain its reason for doing so.

Green, 436 F.3d at 455–56 (citing United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005)).




                                                  3
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 4 of 22



       Pursuant to § 3553(a), the Court should “impose a sentence sufficient, but not greater than

necessary” after considering all of the statutory sentencing factors. 18 U.S.C. § 3553(a). The

sentencing factors the Court must consider are:

       (1) the nature and circumstances of the offense and the history and characteristics of
       the defendant;
       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
                (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines . . .
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

Id.
       a.      Upward Adjustment for Aggravating Role in the Criminal Activity

       Whether Halsey’s role in the criminal activity warrants a two-level upward adjustment

pursuant to §3B1.1(c) is a factual determination. See, e.g., United States v. Steffen, 741 F.3d 411,

415 (4th Cir. 2013). The enhancement for aggravated role applies when “the defendant was an

organizer, leader, manager, or supervisor in any criminal activity.” USSG §3B1.1(c). “To qualify

for an adjustment under this section, the defendant must have been the organizer, leader, manager,

or supervisor of one or more other participants.” USSG §3B1.1(c), comment. (n.2).

       The Sentencing Commission included a role enhancement because it had “concerns about

relative responsibility” as it relates to multiple participants involved in a criminal scheme. USSG

§3B1.1(c), comment. (backg’d). The higher upward adjustments under subsections (a) and (b)




                                                  4
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 5 of 22



apply to larger organizations, but the Commission noted the inclusion of the 2-level adjustment

under subsection (c) for smaller conspiracies, like here, where there are two or more participants.

       In relatively small criminal enterprises that are not otherwise to be considered as
       extensive in scope or in planning or preparation, the distinction between
       organization and leadership, and that of management or supervision, is of less
       significance than in larger enterprises that tend to have clearly delineated divisions
       of responsibility.

Id.

       Section 3B1.1(c) sets forth seven factors the Court must consider when applying the

adjustment. United States v. Cameron, 573 F.3d 179, 184 (4th Cir. 2009) citing U.S.S.G. § 3B1.1.

       [1] the exercise of decision making authority,
       [2] the nature of participation in the commission of the offense,
       [3] the recruitment of accomplices,
       [4] the claimed right to a larger share of the fruits of the crime,
       [5] the degree of participation in planning or organizing the offense,
       [6] the nature and scope of the illegal activity, and
       [7] the degree of control and authority exercised over others.

Id; see also, U.S.S.G. § 3B1.1(c), comment. (n.4).

       The government has the burden of proving the adjustment by a preponderance of the

evidence. See, e.g., United States v. Al-Rikabi, 606 F.3d 11, 14 (1st Cir. 2010). The sentencing

court must make "specific factual findings" to support an aggravating role adjustment. United

States v. Carter, 489 F.3d 528, 540 (2d Cir. 2007).

III.   ARGUMENT

       Halsey picked the worst time in Cecil Bank’s history to devise and carry out a scheme to

embezzle one of the bank’s assets. Cecil Bank started as a savings and loan association in 1959,

and then became a federally regulated commercial bank in 2002. Halsey started working for Cecil

Bank in 1980, becoming its President and CEO in 1995.




                                                 5
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 6 of 22



       At the time Halsey initiated her scheme in 2012, Cecil Bank had approximately $442

million in assets, 89 employees and 11 branches throughout Maryland, and it was a wholly owned

subsidiary of Cecil Bankcorp, Inc., a publicly traded company on the NASDAQ Small-Cap

Market. However, due to a poor economy and bad banking practices by 2012, the bank had fallen

on difficult times and it was in serious financial distress.

       In 2009, regulatory examination by the Federal Reserve Bank (“FRB”) reflected a number

of concerns about the bank’s financial condition and its lack of risk management. The bank had

experienced six straight quarters of net losses, and OREOs represented 9.22% of the bank’s total

assets. 2 With an unstable economy placing additional stress on the institution, asset quality

deteriorated and Cecil Bank had to accept $10.5 million from the federal Troubled Asset Relief

Program (TARP).

       On June 29, 2010, in an effort to stop the bleeding, Cecil Bank and its parent company

were required to enter into a Written Agreement (“Agreement”) with the Federal Reserve Bank of

Richmond and the state of Maryland Commissioner of Financial Regulation. The Agreement

prohibited certain business practices, and placed tight restrictions on how Cecil Bank controlled

its capital and managed its commercial lending program, including prohibiting the renewal or

restructuring of problem loans previously identified by the FRB.

       By October 12, 2011, the bank’s condition had deteriorated even more and was labeled

“critically deficient.” Ex. 1 at 1 (FRB Report of Examination 10-12-11). Improperly accounting

for the sale of OREOs was one of the many problems identified in the report, along with deficient




2
 Other Real Estate Owned (OREO) is a bank accounting term that refers to real estate assets that
a bank holds, which are not directly related to its business. Oftentimes, these real estate holdings
are acquired because of foreclosure proceedings. A large percentage of OREO assets on a bank
balance sheet raises concerns about the overall health of the institution and its lending practices.
                                                   6
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 7 of 22



liquidity. Id. at 2. As a result, the FRB recommended that the Board of Governors issue a Cease

and Desist Order to address the mounting problems. Id. at 1-2.

        After a second on-site examination at the bank, the FRB issued another report on August

20, 2012, declaring that the bank’s situation had gotten worse. Ex. 2. (FRB Report of Examination

8-20-12). Indeed, the FRB noted that the level of problem assets and poor risk management

threatened “the future viability of the bank.” Id. at 1. In addition, the bank’s senior management

implemented a revised Conflicts of Interest Policy that the FRB deemed inadequate.

Consequently, the FRB required senior management to attend ethics training and certify that they

had not voted on credit extensions in which “they have a personal financial interest, either directly

or indirectly.” Id. at 3.

        At the lowest point in Cecil Bank’s downturn, at a time when it was fighting for its very

survival, Halsey decided to recruit Daniel Whitehurst to help her secretly acquire one of the bank’s

assets (127 Ebenezer) at nearly half its fair market value.

        a.   Halsey was the Leader, Organizer and Manager in a Conspiracy
             to Commit Bank Fraud.

        During the months leading up to the day when Halsey recruited Whitehurst’s participation

in her straw-buyer scheme, Halsey had been quietly tracking and controlling the bank’s foreclosure

process in ways that guaranteed that 127 Ebenezer would be available to her at a greatly reduced

price. For example, in discussions with the bank’s CFO, Halsey learned about the large difference

between the bank’s charge-off price of $142,149 and an appraisal suggesting a price of $263,000.

If she could get control of the property at the charge-off price, she would benefit personally from

that price difference.

        Halsey also knew that the bank had two ways to dispose of OREO properties it wanted off

its books.    The first way involved bank employees listing the property with a realtor to

                                                 7
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 8 of 22



professionally market and sell it. The second way involved a direct sale to a buyer or investor

without the use of a realtor. Sometimes investors would learn about an OREO and contact Halsey

directly with an offer. In such situations, Halsey would take the offer to the Board of Directors

without involving other employees. The employees would only learn about the offer after the

Board approved the sale when they had to make arrangements for the settlement.

       For the sale of 127 Ebenezer, Halsey chose the direct method in order to reduce the number

of employees who might scrutinize the steps she planned to take to effect the straw sale. On March

15, 2012, Halsey emailed an employee managing OREO properties and told him not to list the

property with a realtor. She falsely claimed that her son had a friend who might be interested in

buying it.

       Having laid the groundwork within the bank to insure the property’s availability for herself,

the next phase of Halsey’s scheme required recruiting a confederate to pose as an interested and

qualified buyer to acquire the title. The confederate also needed to renovate and maintain the

property long enough until it was safe to have it retitled in her name. As more fully discussed

below, the execution of this second phase of Halsey’s straw-buyer scheme, the conspiratorial

phase, was organized, led and controlled by Halsey. Her role as the leader, organizer and manager

of that criminal activity, warrants the two-level enhancement under § 3B1.1(c).

             1. Halsey devised the scheme to defraud as well as the quid-pro-quo
                arrangement used to recruit Daniel Whitehurst’s help to execute it.

       From the beginning, Halsey was the creator and driving force behind the conspiracy to

fraudulently obtain title to 127 Ebenezer. It was during a business dinner with Whitehurst in early

April 2012 at a Ruby Tuesday’s restaurant in Elkton, Maryland, when Halsey first broached the

idea of using Whitehurst as her straw purchaser. Whitehurst wanted to meet with Halsey that day

to discuss a legitimate request for a line of credit for a new real estate development company that

                                                 8
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 9 of 22



he and his partner had formed. He had no idea about Haley’s machinations within the bank over

the preceding months to track and control the fate of 127 Ebenezer. Nor did he know that Halsey

had planned to recruit him for her scheme to acquire the property for herself.

       To place the meeting in context, for many years Halsey had worked closely with

Whitehurst’s employer, Clark Turner, the owner of Clark Turner Development Company. Turner

was one of Cecil Bank’s largest commercial customers. At age 27, Whitehurst had worked for

Clark Turner since joining the company as a college intern. Two years earlier, at age 25,

Whitehurst got a masters degree in real estate. By contrast, Halsey was 51 years of age at the time

she recruited Whitehurst, and had been in real estate and banking for more than three decades.

During her decades in the industry, she had participated in the financing of significant real estate

developments for Turner’s companies.

       Whitehurst saw the meeting as an important opportunity to start his own real estate business

and fulfill his professional aspirations. If Halsey agreed to support his request for two lines of

credit ($500,000 each for him and his partner), Whitehurst could buy rental properties and start

land developments on his own, with some being done in tandem with Turner’s companies. As the

president and CEO of the bank that could make his dreams come true, Halsey readily understood

the emotional dynamic of the meeting and the advantage it gave her.

       Before Halsey even considered giving Whitehurst and his partner the lines of credit, she

offered him the quid pro quo, i.e., the lines of credit in return for Whitehurst’s willingness to serve

as her nominee in a real estate transaction, i.e., the straw purchase of 127 Ebenezer. Essentially,

if Whitehurst accepted the bribe, he would have to go to work for her by posing as an informed

and willing buyer during the application phase, attend the settlement, renovate the house to her




                                                  9
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 10 of 22



specifications, and maintain it until it became titled in her name. Halsey would reap all the

financial benefits from the straw purchase.

       Before agreeing, Whitehurst asked about the source of the $150,000 that Halsey said he

would need to buy the house. Halsey explained that she would increase his request for the line of

credit by $150,000 for a total of $650,000 to cover the purchase price. Halsey agreed to reimburse

him for the purchase price and any renovations she wanted him to do. Whitehurst agreed.


          2.   Halsey supervised Whitehurt’s applications for the lines of credit
               and the purchase of 127 Ebenezer.

               i.   The Line of Credit

       Halsey oversaw every aspect of Whitehurst’s request for a line of credit in order to make

sure the bank’s Loan Committee would approve it. Before Whitehurst submitted his formal “Loan

request” to get a “Working Capital Loan” in April 2012, Halsey reviewed it thoroughly. Ex. 3

(Memorandum – line of credit - draft). The handwritten notes she scribbled on Whitehurst’s initial

draft reflect the edits she wanted him to make. Id. For example, she did not want the name “Clark

Turner” to be included as a person Whitehurst might “partner with,” so she crossed it out. She

also changed the “Loan use per unit” to $100,000 and told him to “readjust” the corresponding

“LTV” [Loan to Value ratio]. Id. She also wanted Whitehurst to add language in a new section

about how he would “secure advances on per unit basis,” and “fix fred’s [sic] [Whitehurst’s

partner] cover sheet as well.” Id. Whitehurst followed all of her instructions. The final draft that

he sent to the bank contained all of her changes. Ex. 4 (Memorandum – line of credit - final).

       On May 9, 2012, Halsey and the Loan Committee considered Whitehurst and his partner’s

request for the line of credit. Ex. 5 (minutes of meeting). Halsey helped usher their requests

through the process and both were approved. After the meeting, Halsey contacted Whitehurst to



                                                10
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 11 of 22



tell him about the approval (and the higher interest he would have to pay). Ex. 6 (text, Halsey to

Whitehurst).

               ii.   The Letter of Intent to Purchase

       To make sure the bank’s Board of Directors approved the sale, Halsey oversaw every

aspect of the application and approval process, including the submission of a letter of intent to

purchase (“LOI”) that Halsey directed Whitehurst to draft. First, Halsey told Whitehurst to find

comparable properties near 127 Ebenezer to justify the below-market price that she planned to pay.

In response, Whitehurst found six “comparable” properties, and he listed them in the proposed

LOI. Ex. 7 (LOI draft, 5-14-12)

       Second, on or about May 14, 2012, Halsey reviewed Whitehurst’s first draft of the LOI

and made two significant changes. Ex. 8 (LOI – handwritten notes). The notes on the LOI reflect

that she wanted to reduce the initial offer from $150,000 to “145,000” because, as she explained

to Whitehurst, she wanted some leeway in case the loan committee wanted to negotiate a higher

price. Id. at 2. In addition, in a further attempt to persuade the bank to part with the property at a

below-market price, Halsey wanted Whitehurst to add another paragraph explaining why the house

was in need of substantial repairs. To that end, she handwrote at the bottom of the page four repairs

that she wanted Whitehurst to include in the final LOI. Id. Whitehurst followed all of Halsey’s

instructions. The final LOI that he sent to the bank on May 23, 2012 contained all of her changes.

Ex. 9 (final LOI, 5-23-12)

       On or about May 23, 2012, Halsey presented Whitehurst’s faux offer of $145,000 to the

Board of Directors. Ex. 10 (minutes of Board meeting). Halsey falsely represented that the

property had “structural deficiencies.” Id. at 2. Based on Halsey’s representations and her

recommendation that the bank consider Whitehurst’s offer, the Board authorized Halsey to sell the



                                                 11
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 12 of 22



property and make the “best deal possible with Mr. Whitehurst.” Id. As a result of Halsey’s

planning and preparation, especially the change she had Whitehurst make to the LOI to offer the

lower price of $145,000, Halsey was able to distance herself from the transaction and appear

beyond reproach because she finalized the sale at the “best” price of $150,000, the price she always

intended to pay.

          3. In preparation for the settlement, Halsey organized and managed the
             transfer of funds and the use of a bogus real estate contract.

       Prior to settlement, Halsey told Whitehurst that she changed her mind about having

Whitehurst use $150,000 from his new line of credit at Cecil Bank as the source of funds to

purchase the house. In keeping with her frequent reminders not to let the employees at the bank

“know her business,” Halsey told Whitehurst that she would wire him $75,000 towards the

purchase and renovations. Whitehurst agreed to get $100,000 from a different source (Rosedale

Federal Savings and Loan).

       To conceal the purpose of the $75,000 in wired funds, Halsey asked Whitehurst if he had

any properties she could pretend to buy with a fictitious purchase contract. At her request,

Whitehurst emailed Halsey a fake contract of sale for a property he owned in Havre de Grace, MD.

Ex. 11 (fake purchase contract). To further backstop the pretense, he sent Halsey an email telling

her that the property was for sale, but it required a “large deposit of $75,000 to $100,000.” Ex. 12

(email 10-1-12). With sufficient funding lined up and the down payment backstopped, Halsey

scheduled the settlement.

       The HUD-1 form for the settlement of 127 Ebenezer epitomized Halsey’s leadership,

planning and oversight to get Whitehurst to secure the title on her behalf. Ex. 13 (HUD-1). Halsey




                                                12
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 13 of 22



signed as the “seller” and he signed as the “buyer.” 3 Id. However, in actuality, because of the

control she exercised over the scheme, when Halsey signed the form on behalf of Cecil Bank as

its president and CEO, she was really transferring title to herself as the true buyer via her alter ego,

Daniel Whitehurst. In effect, because of the way she organized and oversaw the scheme, Halsey

was simultaneously representing both the seller and the buyer during the settlement, with authority

to bind them both. Whitehurst served as her prop to deceive the bank.

          4.    Whitehurst tracked Halsey’s renovation expenses and helped her
                plan the resale of the property.

        Whitehurst was not just Halsey’s straw man and stand-in at settlement; he also served as

her de facto general contractor and bookkeeper. With title to the property now in Whitehurst’s

name, Halsey began transforming the property to her liking using work crews and contractors that

did work for Turner properties. Whitehurst introduced Halsey to the contractors so she could pick

out her preferred materials and colors. As agreed, Whitehurst paid for all the labor and materials

during the renovation process, which took months.

        Whitehurst maintained an accounting of the expenses he paid on Halsey’s behalf, including

the costs to carry the property pending the transfer of title to her, such as the property taxes,

insurance and utility bills. Ex. 14 at 2 (email requesting payment). He also paid the monthly

mortgage payments to Rosedale Federal Savings and Loan. Occasionally, he sent her an email

listing the expenses and requesting payment, including reimbursement for payments to Rosedale

Federal, and she would send him the money.             Id. at 1.   In total, Halsey sent Whitehurst

approximately $135,000, including the initial $75,000 wire plus an additional $60,000 for

renovations.



3
 Technically, the seller was Novo Realty, LLC, an affiliate company used by Cecil Bank to hold
and market OREO properties. Hasley signed as the managing member of that affiliate.
                                                  13
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 14 of 22



       At various times during their conspiratorial relationship, Halsey discussed how she planned

to get title to the house from Whitehurst, including buying the house in her name or in her sons’

names. She told Whitehurst that she planned to make up a story to tell her fellow employees about

how it came to be that she owned one of the bank’s OREO properties. She said she would tell the

employees that she had happened to see the house listed for sale by Whitehurst, she liked the way

he fixed it up, and so she decided to buy it. In other words, it was just a coincidence.

       Halsey and Whitehurst discussed how they would structure such a sale in terms of pricing.

Whitehurst understood that he would not get a share of the equity in the property created by

Halsey’s original purchase at the foreclosure price. However, he expressed concern about having

to pay taxes on the resale of the house to her at a much higher price. Halsey agreed to work out a

sale price that minimized the tax consequences for him. Also, to the extent he had to pay additional

taxes, she would reimburse him outside the resale settlement process. The resale never happened

because they learned in the spring of 2013 that federal agents were investigating financial dealings

at Cecil Bank.

          5.     Halsey deflected scrutiny away from the straw purchase.

       Just after Whitehurst was recruited, Halsey told him to use her personal email address for

discussions about 127 Ebenezer. That way, bank employees would not “know her business.”

Whitehurst complied with her request.

       In addition, as a member of senior management, Halsey oversaw how the bank’s

administrative staff handled the foreclosure process. Consequently, she could readily identify and

address any problems that might reveal her financial ties to the property and Whitehurst.

       For example, during on-site examinations by bank examiners, she was questioned about

the details of problem loans and the disposition of OREO properties. On one particular occasion,



                                                 14
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 15 of 22



in December 2012, just after she made the straw purchase of 127 Ebenezer, an FRB examiner

questioned the price that Whitehurst had paid for the property. Ex. 15 at 1-2 (FRB email). Halsey

lied in response. To protect the conspiratorial relationship with Whitehurst and conceal how she

had manipulated the price through his submissions of bogus comparables and exaggerated claims

of disrepair, she falsely claimed not to be “totally familiar” with that property. Id. at 1. She falsely

stated that the bank valued the “property based at what we could sell it for.” Ex. 16 at 1 (FRB

email). She lied about why the property was not listed with a realtor, and she falsely claimed that

they experienced difficulty “marketing” the property. Id. at 5.

        6.      Conclusion

        Based upon the considerations set forth in § 3B1.1(c), the foregoing facts warrant the

upward adjustment for Halsey’s aggravating role in the conspiracy to commit bank fraud. See

§ 3B1.1(c), comment. (n.4). The relative degree of responsibility between Halsey and Whitehurst

for the commission of the crime is clear. Halsey was the organizer, leader, supervisor and manager

of the criminal activity. Whitehurst was a subordinate participant. They were not equal partners.

Halsey decided the scope of Whitehurst’s involvement in the conspiracy, and he followed her

instructions in all respects.

        Halsey was the one who initiated the plan. She recruited Whitehurst to be her accomplice,

and he trusted her leadership and experience in bringing the plan to fruition. While Whitehurst

ended up with a line of credit in return for his participation in the scheme, he was not entitled to a

share of the proceeds from the straw purchase. He was happy fulfilling his limited roles as

Halsey’s straw buyer, contractor, and bookkeeper in return for the preapproved line of credit.

        From making full use of her management position at the bank in order to facilitate the

conspiracy, to giving Whitehurst detailed instructions on how to submit and write fraudulent



                                                  15
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 16 of 22



documents upon which the bank would rely, Halsey supervised Whitehurst’s contributions to the

conspiracy, managed the progress of the conspiracy, and kept it concealed.

       In sum, the facts show that Halsey led, organized, managed and supervised Whitehurst and

the overall criminal endeavor. Consequently, the Court should apply the upward adjustment for

her role in the offense.

IV.    Sentencing Recommendation

       Assuming the upward adjustment for aggravating role is applicable, the Court should

impose the maximum Guideline-sentence of 33 months imprisonment based upon the sentencing

considerations set forth in § 3553(a). First, regarding the nature and circumstances of the offense,

Halsey began planning the scheme by at least March of 2012 when she stopped the property from

being listed with a realtor by lying about her son’s friend being interested in buying it. It continued

until the summer of 2013 when she learned that certain transactions at the bank were under criminal

investigation, so she abandoned her plans to get the title in her name. Approximately fifteen

months of scheming, falsifying documents and managing a property through her surrogate is a

long time to be engaged in criminal activity. It does not appear that Halsey hesitated for a moment

during that period to reflect upon the seriousness of her crime and the impact she had on others

and the bank she was obligated to protect.

       Halsey’s embezzlement was not a rash act, like a bank employee diverting cash from a

teller drawer, or a bookkeeper intentionally transposing a decimal point. Rather, it was a long

term, deliberately considered plan to abuse her position of trust as the bank’s president and CEO

in order to manipulate her fellow employees and the Board of Directors for her own personal gain.

Her financial interests were paramount, so she used her trusted position to conceal her criminal

intent while skulking about the work place conjuring ways to manipulate the banking process. The



                                                  16
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 17 of 22



important interests of the bank’s employees and shareholders were secondary for most of 2012

and 2013 while she secretly pursued the purchase of 127 Ebenezer at a 50% discount, and then

used the savings to upgrade the property.

       Halsey’s recruitment of Whitehurst is another example of how she used her experience and

stature to get what she coveted. At 27 years of age, Whitehurst certainly knew better than to accept

Halsey’s quid pro quo, and he will have to answer for that. However, Halsey leveraged the

imbalance in their relationship to draw the young businessman into the scheme she devised.

Soliciting a bribe from a commercial customer is a significant aggravating factor. Instead of

getting an acquaintance to pose as the buyer, Halsey chose to brazenly violate the bribery statute

in furtherance of her scheme to defraud.

       Halsey’s aggressive pursuit of 127 Ebenezer did not stop with the commission of two

federal offenses. She also lied to a bank examiner who was conducting an examination on behalf

of the Federal Reserve System, which was a violation of 18 U.S.C. § 1005. Instead of owning up

to what she had done when the examiner first approached her in December 2012 (just weeks after

the November settlement), she engaged in more lying and deception to throw him off her trail -

and it worked.

       Halsey had no qualms about telling the examiner a series of blatant lies to misrepresent

how and why she sold the property to Whitehurst at such a low price. The encounter with the bank

examiner did not dissuade her, and the scheme continued for many more months. Furthermore,

the creation of false bank records in violation of 18 U.S.C. § 1005, including her lies and omissions

before the Loan Committee and the Board of Directors, were yet more federal crimes committed

in pursuit of 127 Ebenezer. In short, it was an inside job using sophisticated means, and federal

laws specifically enacted to regulate banking officials like Halsey did not deter her.



                                                 17
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 18 of 22



       Halsey’s indifference to the law and its impact on others and the bank manifested itself in

other ways. For example, after the straw purchase on November 21, 2012, Halsey did not switch

payment of the property’s electric service from Cecil Bank to Whitehurst. Instead, for four straight

months, from December 2012 thru March 2013, Halsey allowed Cecil Bank to pay the electric bill.

At the end of each of month, Halsey initialed the electric bill and authorized its payment using the

bank’s funds. Although it was not a lot of money, it constituted additional acts of embezzlement

at a time when the bank was experiencing severe financial troubles and Halsey was supposed to

be leading the bank’s efforts to reduce costs and save money.

       Another example of Halsey’s ongoing indifference to the law was when she filed for

bankruptcy after she left Cecil Bank. The Bankruptcy Court required her to file a detailed petition

under oath accounting for all her assets, including real property. On the Schedule A for the petition

that Halsey filed, which required her to “list all real property in which the debtor has any legal,

equitable, or future interest . . .,” Halsey made no mention of 127 Ebenezer. Yet, she had more

than $135,000 invested in the property, which Whitehurst had to rent pending resolution of the

legal entanglements they both had created by conducting the straw purchase.

       Halsey’s indifference to the impact the criminal activity had on others was evident in the

way her two sons became unwittingly involved in the scheme. Unbeknownst to them, Halsey had

used her sons’ bank account to pay $50,000 toward the expenses incurred by Whitehurst. One of

their names was forged on the $50,000 check drawn from the account. After the settlement, Halsey

showed the property to her sons and told them that she had plans to renovate it. Later on, she lied

about why she did not take possession of the house, telling them that there was a problem with the

well. Moreover, when a pre-indictment resolution could not be worked out, the sons had to testify

before the grand jury about their unwitting involvement.



                                                 18
           Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 19 of 22



       Halsey’s single-minded pursuit of 127 Ebenezer also showed her indifference to the

original owners of the property who she had evicted. The owners were paying down a note on the

property held by a commercial customer who, in turn, owed money to Cecil Bank. The commercial

customer pledged the note as collateral for a commercial loan that he ultimately failed to pay, so

Cecil Bank became the owner of the note.

       As the new owner of the note, Cecil Bank had the option of modifying the note’s terms to

allow the owners of the property (the borrowers on the note) to continue residing in the house until

they could afford to make the payments or make other arrangements, a common practice in the

banking industry. Holding the foreclosure in abeyance was especially feasible given the fact there

was approximately $140,000 of equity in the property to protect the bank’s interest. Instead,

Halsey made sure that nothing stopped the foreclosure process so the owners could be evicted and

she could take the house for herself and begin renovating it.

       Finally, perhaps the most egregious example of Halsey’s indifference to the law and its

impact on others was the timing of her criminal acts. By all accounts, Cecil Bank was experiencing

a crisis throughout the term of the conspiracy, and there was a great deal of stress and concern

among the bank’s employees and shareholders. As already noted, all aspects of the bank were

under scrutiny by federal and state regulators, and senior management’s authority had been strictly

limited.

       In the midst of this chaos, Halsey had no compunction about spending her time and the

bank’s resources facilitating her plan to steal one of the bank’s assets. Even worse, while doing

so, she publicly feigned concern about the bank’s welfare. For example, Halsey wrote a letter to

the shareholders as part of the 2012 Annual Report, a time during which her scheme was well

underway. Ex. 18 (Annual Report). She told the shareholders, among other things, that she was



                                                19
         Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 20 of 22



committed to “resolving problem assets” and stabilizing charge-offs, and despite a challenging

economy she planned to “continue to build good business practices.” Id. She noted that as the

bank moves forward “we must keep in mind the elements that made us successful in the past, but

view them in a different light.” Id.

        In addition, Halsey had to sign and approve the quarterly report filed with the SEC for the

period ending September 30, 2012. By that date, Halsey had already coached Whitehurst on the

filing for the letter of credit, as well as falsifying the information on the letter of intent to purchase.

Days later, Halsey asked Whitehurst to create the fake contract to backstop her $75,000 wire

transfer. Notwithstanding the progress she was making toward illegally acquiring one of the

bank’s assets, she endorsed the following statement in the SEC quarterly report about the bank’s

viability:

        Due to our elevated level of nonperforming assets and recurring operating losses,
        there is substantial doubt regarding our ability to continue as a going concern.
        Management is taking steps to improve our financial condition.

https://sec.report/Document/0000946275-12-000422/ (page 7). Tellingly, Halsey certified under 18

U.S.C. § 1350 that the information contained in the quarterly report “fairly presents, in all material

respects, the financial condition and results of operations” of the bank. Id. at Exhibit 31(a). Halsey

made that certification on November 14, 2012, exactly one week before signing the HUD-1 at

settlement conveying 127 Ebenezer to herself.

        In light of Halsey’s brazen abuse of her position of trust in a longstanding and sophisticated

scheme to defraud her own bank, a sentence of 33 months imprisonment is warranted under §

3553(a). Bank employees, shareholders, and the community at large must be able to trust the

people responsible for running our banks and maintaining our financial system. Local and regional

banks managed with integrity are critically important to sustaining a vibrant business environment



                                                    20
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 21 of 22



within the community. Therefore, would-be corrupt bank executives, like Halsey, must be

deterred. Significant sentences of imprisonment provide that deterrence.

       For all the reasons set forth above, a sentence of 33 months imprisonment provides an

adequate and just punishment for Halsey’s longstanding pattern of criminal conduct, and serves to

deter other would-be corrupt bank executives.


                                            Respectfully submitted,
                                            Robert K. Hur
                                            United States Attorney

                                      By:   _________/s/__________________
                                            Martin J. Clarke
                                            Harry M. Gruber
                                            Assistant United States Attorneys
                                            Office of the United States Attorney
                                            District of Maryland




                                                21
        Case 1:20-cr-00058-DKC Document 24 Filed 10/23/20 Page 22 of 22



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 23rd day of October 2020, a copy of the foregoing

Government=s Sentencing Memorandum was electronically filed and made available to counsel

of record.

                                             _________/s/_________________
                                             Martin J. Clarke
                                             Assistant United States Attorney




                                                22
